Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 18, 2020

                                      No. 04-20-00401-CV

               MESHBESHER & SPENCE, LTD. and Konstandinos Nicklow,
                                Appellants
                                    v.
                       TODD MARQUARDT LAW FIRM,
                                Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-24208
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

        On September 15, 2020, appellants filed a brief that did not contain a table of contents or
an index of authorities, as required by Texas Rule of Appellate Procedure 38.1. See Tex. R. App.
P. 38.1(b), (c). On September 17, 2020, appellants filed an amended brief and an unopposed
motion for leave to file the amended brief. After consideration, appellants’ motion is
GRANTED.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court